Citation Nr: 1146985	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  04-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in March 2008, March 2010 and January 2011.  It was remanded each time for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In a statement which was received at the RO in October 2010 but not received by the Board until February 2011, the Veteran indicated that he desired to attend a hearing to present his case.  In a statement which was received at the RO in October 2010 but not received by the Board until August 2011, the Veteran's representative indicated that the Veteran desired to attend a hearing to be conducted by a Decision Review Officer (DRO).  The Board notes that the Veteran originally appeared for a hearing in December 2003 at his local RO.  Since that time, voluminous evidence has been associated with the claims file.  Due to the passage of time and the receipt of the additional evidence, the Board finds the Veteran should be afforded another opportunity to present testimony in support of his claim of entitlement to TDIU.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for an RO hearing in accordance with the docket number 
of his appeal.  Thereafter, if the claim is not granted, the case should be returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


